Name: Decision of the EEA Joint Committee No 90/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: food technology;  marketing;  European construction;  foodstuff
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/45 DECISION OF THE EEA JOINT COMMITTEE No 90/97 of 9 December 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 64/97 (1); Whereas European Parliament and Council Regulation (EC) No 2232/96 of 28 October 1996 laying down a Community procedure for flavouring substances used or intended for use in or on foodstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 54p (Commission Directive 96/8/EC) of Chapter XII of Annex II to the Agreement: 54q. 396 R 2232: European Parliament and Council Regulation (EC) No 2232/96 of 28 October 1996 laying down a Community procedure for flavouring substances used or intended for use in or on foodstuffs (OJ L 299, 23.11.1996, p. 1). Article 2 The texts of Regulation (EC) No 2232/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 10 December 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 9 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 30, 5. 2. 1998, p. 35. (2) OJ L 299, 23. 11. 1996, p. 1.